DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 7/7/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al., US Patent Application Publication No. 2009/0065099 (hereinafter referred to as Makino) in view of Yamamoto et al., US Patent Application Publication No. 2016/0083590 (hereinafter referred to as Yamamoto).  
Regarding claims 1-4, Makino discloses a chemical conversion treating agent containing no chromium and exhibiting high corrosion resistance and excellent stability.  A chemical conversion treating agent for hot rolled steel plates having a pH ranging from 2 to 6 (as recited in claims 1 and 4) (see Examples/Table 1 and Para. [0015]) comprising:  
 70 ppm of zirconium (component (A) of claim 1) (see Examples/Table 1), 
 50 ppm of at least one compound selected from the group consisting of amino group-containing silane coupling agents, their hydrolyzed products, and their polymers (component (B) of claim 1 and reads on claim 2) (see Examples/Table 1),
 fluorine, such as, hydrofluoric acid (component (C) of claim 1) (see Examples and Para. [0076]) (see Examples/Table 1), 
 5 to 1000 ppm of an amino group-containing water-borne phenol compound (reads on claim 2) (Para. [0044]), and   
 100 ppm of magnesium ions (as recited in claim 3) (see Examples/Table 1). 

Makino discloses all the limitations discussed above but does not specifically disclose a cationic urethane resin (D) as recited in claim 1.  
 	Yamamoto discloses an aqueous surface treatment composition for coated steel sheet securing sufficient working adhesion while causing the formation of a surface treatment layer imparting excellent overhang corrosion resistance even without containing chrome, that is, a surface treatment composition containing a specific organic silicon compound, hexafluorometallic acid, a urethane resin having specific cationic groups, a vanadium compound, and an aqueous medium and sufficiently securing working adhesion while imparting excellent overhang corrosion resistance by the urethane resin having cationic groups wherein a solid content mass ratio [(A+B)/C] of the total of the organic silicon compound (A) and the hexafluorometallic acid (B) to the cationic urethane resin (C) is preferably 1.0 to 5.0.  If less than 1.0, the acid resistance and the alkali resistance sometimes fall, while if over 5.0, the working adhesion sometimes falls (component (D) of claim 1 and reads on claim 2) (see Abstract and Para. [0039]).  

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending application No. 16/629,484.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '484 application discloses the same limitations as does the instant application which would have been obvious in light of the disclosures of Makino and Yamamoto as discussed above, the disclosures of which are incorporated herein by reference.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Conclusion
9.         There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771